                                          Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 1 of 37

JS,l4 (Rev. l2l12)                                                                         CIVIL COVER SHEET
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1 974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. /StEINSTRUCTIoNS oN NEXT PAGE OF THI9 FORM.)

I. (a) PLAINTIFFS                                                                                                                 DEFENDANTS
HOCKETT, MARCUS                                                                                                                 THE GEO GROUP, INC, AND JOHN REILLY, JR.
207 JEFFREY STREET
CHESTER, PA 17960
     (b)     County of Residence of First Listed Plaintiff DELAWABE                                                               County of Residence of First Listcd Defsndant P_A!_!V1                       BEAGH TQUNIY
                                (EYCEPT IN U,S. PLA]NTIFF CASES)                                                                                         (IN U.S, PLAINTIFF CASES ONLY)
                                                                                                                                  NOTE: IN LAND      CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                              THE TRACT OF LAND INVOLVED.


     (C)     Attorneys (!-irm Name,      Address, aml Telephone Number)                                                            Attomeys (lfKnown)
GARY SCHAFKOPF, ESQUIRE                                                                                                         MATTHEW H. FRY, ESQUIRE
11 BALAAVENUE                                                                                                                   21 WEST FRONT STREET
BALA CYNWYD, PA 19004                                                                                                           MEDIA, PA 19063

II.       BASIS OF JURISDICTION                           /plo."o n " X" in one Box onty)                       III.       CITIZENSHIP OF PRINCIPAL PARTIES                                       (Ptace an "x" in one Box.for Ptaintiff
                                                                                                                              (For Diversity Cases Onll)                                             arul One Box for Defendant)
DI         U.S. Govemmenl                   ts 3        Federal Question                                                                                 PTF DEF                                                          PTF      DEF
             Plaintiff                                    (U.5. Govemment Not a Parry)                                 Citizen ofThis Slate              D1 n I             IncorporatcdorPrincipalPlace                  I4           D4
                                                                                                                                                                              of Business ln This State

O2 U.S.Goverment                            D4          Diversity                                                      CitizenofAnotherstate J2                   J     2   hcorporated azd Principal Place               D 5          O   5
     Defendtrt                                            (Indit:ate Citizenship    ofParti5   in   ltm III)                                                                  ofBusiness In Another State

                                                                                                                       CitizenorSubjectofa B3                     D     3   ForeignNation                                 tr 6         06

IV.        NATT'RE OF SUIT                             qn "X" in One Box


I    I i0 lnsurance                             PERSONAL INJURY                          PNRSONAL IN.IIIRY             I    625 Drug Related Sciare             422 Appeal 28 USC 158               O    375   False Claims Act
0    120 Marine                            il   3l0Airplan€                        tl   365 Pereonal Injury -                   ofPrcperty 21 USC 881           423 Withdnwal                       .l   400   State   Rcapporlioment
O    130   Miller Act                      D    315 Airplane Product                        Product Liability          n    690 Other                               28 ItSC 157                     I    410   Artitrst
D    140 Negotiable Instmot                Liability                               3    367 Health Cde/                                                                                             I    430   Banks md Bmking
D    150 Recovery  of Overpalment   D 320 Assault. Libel &                                  Phumaceutical                                                                                           tr   450   Comerce
         &  Enforcemenl of Judgnent        Slander                                          Personal Injury                                                     820 Copltights                      ll   460 Deportation
O    151 Medicile Act               tr 330 Federal Employers'                               Product Liabilily                                                   830 Patent                          t]   470 Racketeer Influenced and
t1   152 Recovery ofDefaulted              Liability                               0    368 Asbestos Pesonal                                                    840 Trademark                                Compt Orgmizations
         Student Loms               O 340 Marine                                             Inj ury Product                                                                                        O    480 Consumer Credit
         (Excludes Veterans)        D 345 Marine Product                                    Liabiiity                                                                                               O    490Cable/SatTV
D    153 Recovery ofoverpayment            Liability                                    PERSONAL PROPSRTY              I    710 Fair Labor Standards            861   HIA (139sff)                  il   850SecuritieslComodities/
         ofVeteran's tsenefits      D 350 Motor Vehicle                            n    370 Other Fraud                         Act                             862   Black Lung (923)                         Exchange
D    160 Stockholdere' Suits        0 355 Motor Vehicle                            0    371 TruthinLending             D    720 Labor/Managemenl                863   DIV/c/Dlww (40s(g))           D    890   Other Statutory ActioN
D    l90OtherContmct                                Product Liabitity              3    380OtberPe$onal                         Relatiom                        864   SSID Tirle XVl                0    891   AgricultualActs
0    195 Contract Product    Liability     D    360 Other Pe6onal                           Property Damage            X    740 Railway Labor Act               86s   RsI (40s(g)                   O    893   Environmental Matters
D    196Franchire                                      Injuy                       D    385 Prop€rty Dmage             3    751 FmilyandMedical                                                     3    895   Freedom of Infomation
                                           fl   362 Penonal Injury -                        Product Liability                   Leave Act                                                                      Act
                                                                                                                       O    790 Other Labor Litigation                                              D    896 Arbiftation
                                                                                                                       f,   791 Employee Retirement                                                 D    899 Adninistrative Procedure
D    21   0 Land Condemnation              El ,140 Other Civil Rights                   Habeas Corpus:                          Income Sscwio/ Act              870 Tues (U.S. Plaintiff                       Act&eview or Appeal of
a    220 Foreclosure                       O 441 Votiag                            0    463 AlienDetainee                                                           or Defendmt)                               Agency Decision
o    230 Rent Lease & Ejectrnent           0    442 Emplolment                     d    510 Motions to Vacare                                                   871   IRS-Third Prty                D    950 Constitutionality    of
o    240 Torts tq Lmd                      tr   443 Housing/                                Sentence                                                                  26 USC 7609                            State Statutes
o    245 Tort Product Liability                        Accomodatioro               [    530 General
n    290 All Other Real Property           D    zl45
                                                  Amer. w,Disabilities -           n    535 Death Penalty
                                                  Emplolment                            Other:                         0    462 Nalualization Application
                                           D ,146 Amer. w,Disabilities -           D    540 Mandamu & Other            D    465 Other Imigration
                                                  Other                            il   550 Civil Rights                        Actions
                                           D    ,148 Education                     D    555 Prison Condition
                                                                                   D    560 Civil Detainee -
                                                                                            Conditions of
                                                                                            Confinement

V. 0RIGIN                1ao""o, "X"     in Arc Box Oxll)
Dl Original X2                      Removed fiom                    fl 3       Remanded fiom                    [ 4 Reinstatedor D              5 Transfenedfrom            tr 6     Multidistrict
   Proceeding                       State   Cofft                              Appellate Court                         Reopened                    Alother District                  Litigation

                                                 Cite the U.S. Civil Statute under which you are filing                     (Do not citeiufisttictional statutes unlas divercity):
                                                  SECTION
VI.        CAUSE OF ACTION                       Brief description of cause:
                                                  CIVIL RIGHTS VIOLATION
VII.        REQUESTED IN                         D                  r
                                                     cgBcr rHrs rs A cLASs AcrroN                                           DEMAND$                                      CIIECK YES only if demanded in complaint:
     COMPLAINT:                                          UNDER RULE 23, F.R.Cv.P.                                                                                        JURYDEMAND: X Yes ilNo
VIII. RELATED CASE(S)
                                                       (see instmctions):
      IF ANY                                                                       JIIDGE                                                                       DOCKETNUMBER
DATE                                                                                     SIGNATURE OF ATTORNEY OF RECORD
06t16t2020                                                                              /s/ Matthew H. Fry, Esquire
FOR OFFICE USE ONLY

     RECEIPT #                       AMOIJNT                                                APPLYING IFP                                       JUDGE                                 MAG. JT'DGE
             Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 2 of 37


                             IN THE UNITED STATES DISTRICT COT]RT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                         CASE MANAGEMENT TRACK DESIGNATION FORM

  MARCUS HOCI(ETT                                                                       CIVL ACTION
                              V.
THE GEO GROUP,INC. AI\D
JOHN REILLY, JR.                                                                       NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See $ 1:03 of the plan set forlh on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form speci$zing the track
to which that defendant believes the case should be assigned.

SELECT ONE OF TIIE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus         -   Cases brought under 28 U.S.C. 5       2241through    I2255.                 (    )
(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                        (    )
(c) Arbitration       - Cases required    to be designated for arbitration under Local Civil Rule   53.2. (    )
(d) Asbestos      -   Cases   involving claims for personal injury or property damage from
      exposure to asbestos.                                                                               ()
(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side ofthis form for a detailed explanation ofspecial
      management cases.)                                                                                  ()
(f)   Standard Management          -   Cases that do not   fall into any one of the other tracks.         (x)


June 16,2020                               /s/ Matthew H. Fry                 The GEO Group,Inc.
Date                                        Attorney-at-law                        Attorney for
(610) s6s-s7oo                            (610) 891-06s2                        mfrv@dioriosereni. com

Telephone                                   FAX Number                             E-Mail Address


(Civ.660) 10/02
                                   Case 2:20-cv-02867 Document
                                                  UNITED STATES 1DISTRICT
                                                                   Filed 06/16/20
                                                                           COURT Page 3 of 37
FOR THE EASTERN DISTRICT OF PENNSYLVANIA — DESIGNATION FORM to be used by counsel to indicate the category of the case for the purpose of
assignment to appropriate calendar.

Address of Plaintiff:
                         Marcus Hockett; 207 Jeffrey St. Chester, PA 17960

Address of Defendant:The        GEO Group, Inc.; 4955 Technology Way Boca Raton, FL 33431
Place of Accident, Incident or Transaction:   Delaware County , PA
                                                                        (Use Reverse Side For Additional Space)

Does this civil action involve a nongovernmental corporate party with any parent corporation and any publicly held corporation owning 10% or more of its stock?
     (Attach two copies of the Disclosure Statement Form in accordance with Fed.R.Civ.P. 7.1(a))                                 Yes9     No9
                                                                                                                                            x

Does this case involve multidistrict litigation possibilities?                                                                   Yes9       x
                                                                                                                                          No9
RELATED CASE, IF ANY:
Case Number:                                       Judge                                             Date Terminated:

Civil cases are deemed related when yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year previously terminated action in this court?
                                                                                                                                Yes9      No9 x
2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit pending or within one year previously terminated
   action in this court?
                                                                                                                               Yes9       No9 x
3. Does this case involve the validity or infringement of a patent already in suit or any earlier numbered case pending or within one year previously
      terminated action in this court?                                                                                           Yes9         x
                                                                                                                                            No9


4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights case filed by the same individual?
                                                                                                                                 Yes9         x
                                                                                                                                            No9


CIVIL: (Place    U in ONE CATEGORY ONLY)
A. Federal Question Cases:                                                                               B. Diversity Jurisdiction Cases:
 1. 9 Indemnity Contract, Marine Contract, and All Other Contracts                                       1. 9 Insurance Contract and Other Contracts
 2. 9 FELA                                                                                               2. 9 Airplane Personal Injury
 3. 9 Jones Act-Personal Injury                                                                          3. 9 Assault, Defamation
 4. 9 Antitrust                                                                                          4. 9 Marine Personal Injury
 5. 9 Patent                                                                                             5. 9 Motor Vehicle Personal Injury
 6. 9 Labor-Management Relations                                                                         6. 9 Other Personal Injury (Please specify)
 7. 9x Civil Rights                                                                                      7. 9 Products Liability
 8. 9 Habeas Corpus                                                                                      8. 9 Products Liability — Asbestos
 9. 9 Securities Act(s) Cases                                                                            9. 9 All other Diversity Cases
10. 9 Social Security Review Cases                                                                                (Please specify)
11. 9 All other Federal Question Cases
           (Please specify)

                                                                 ARBITRATION CERTIFICATION
                                                                        (Check Appropriate Category)
I,                                                         , counsel of record do hereby certify:
  9 Pursuant to Local Civil Rule 53.2, Section 3(c)(2), that to the best of my knowledge and belief, the damages recoverable in this civil action case exceed the sum of
$150,000.00 exclusive of interest and costs;
  9 Relief other than monetary damages is sought.

DATE:
                                                          Attorney-at-Law                                                           Attorney I.D.#
                                         NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

I certify that, to my knowledge, the within case is not related to any case now pending or within one year previously terminated action in this court
except as noted above.

DATE:       June 16, 2020                                /s/ Matthew H. Fry                                                                 83131
                                                            Attorney-at-Law                                                          Attorney I.D.#
CIV. 609 (5/2012)
          Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 4 of 37




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARCUS HOCKETT                                 :
    207 Jeffrey St.,                           :
    Chester, PA 17960                          :
                                               :
                         Plaintiff             :
                                               : No.:
v.                                             :
                                               :
                                               :
                                               :
THE GEO GROUP, INC.                            : NOTICE OF REMOVAL
       4955 Technology Way                     :
       Boca Raton, FL 33431                    :
                                               :
JOHN REILLY, JR.                               :
       500 Cheyney Rd.                         :
       Thornton, PA 19373                      :
                                               :
JORDAN REILLY, ESQUIRE                         :
d/b/a JORDAN REILLY AND                        :
ASSOCIATES                                     :
       210 W. Front Street, First Floor        :
       Media, PA 19063                         :
                                               :
JORDAN REILLY AND ASSOCIATES                   :
       210 W. Front Street, First Floor        :
       Media, PA 19063                         :
                                               :
DEON BROWN                                     :
       25 W. Second Street                     :
       Media, PA 19063                         :
                                               :
BROWNING LEGAL GROUP                           :
       25 W. Second Street                     :
       Media, PA 19063                         :
                                               :
ARIK BEN-ARI, ESQUIRE                          :
d/b/a BENARI LAW FIRM, PC                      :
d/b/a BENARI LAW GROUP                         :
       102 E. State Street, Ste. 2A            :
       Media, PA 19063                         :
                                               :
BENARI LAW FIRM, PC                            :
       102 E. State Street, Ste. 2A            :
       Media, PA 19063                         :
___________________________________________________________________________
            Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 5 of 37




__________________________________________________________________________________
BENARI LAW GROUP                               :
      102 E. State Street, Ste. 2A             :
      Media, PA 19063                          :
                                               :
CITY OF PHILADELPHIA                           :
      1515 Arch Street, 17th Floor             :
      Philadelphia, PA 19102                   :
                                               :
BLANCHE CARNEY, CITY OF                        :
PHILADELPHIA PRISONS                           :
COMMISSIONER                                   :
      In her individual & official capacity    :
      7901 State Road                          :
      Philadelphia, PA 19382                   :
                                               :
JOHN P. DELANEY, WARDEN                        :
CURANN FROMHOLD                                :
CORRECTIONAL FACILITY                          :
      In his individual & official capacity    :
      7901 State Road                          :
      Philadelphia, PA 19382                   :
                                               :
                                 Defendants    :
______________________________________________________________________________

TO:    THE UNITED STATES DISTRICT COURT FOR
       THE EASTERN DISTRICT OF PENNSYLVANIA:

       Defendants, The GEO Group, Inc. and John A. Reilly, Jr. by and through their attorneys,

Robert M DiOrio and Matthew H. Fry, give notice of removal of the above-captioned action

from the Court of Common Pleas of Philadelphia County, Pennsylvania, in which this action is

now pending, to the United States District Court for the Eastern District of Pennsylvania,

pursuant to 28 U.S.C. §§1331, 1443, and 1446, and in support thereof aver as follows:

       1.       Plaintiff commenced this civil action by filing a Writ of Summons on March 26,

2020. A complaint was later filed in the Court of Common Pleas of Philadelphia County,

Pennsylvania on May 20, 2020. A true and correct copy of the Plaintiff’s Complaint is attached

as Exhibit A.
             Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 6 of 37




       2.      Defendants accepted service of the Complaint on June 1, 2020 and Defendants

have filed this Notice of Removal with 30 days of service of the Complaint, and thus this

removal is timely pursuant to 28 U.S.C. §1441(e) and 28 U.S.C. §1446. A true and correct copy

of the docket entries from the action filed in Philadelphia County Court of Common Pleas is

attached hereto as Exhibit B.

       3.      Plaintiff, Marcus Hockett, has raised §1983 federal civil rights claims in his

Complaint and thus this Court has original jurisdiction and this case is subject to removal pursuant

to 28 U.S.C. §1331 and §1443(2). See Exhibit A.

       4.      The entire record from the State Court is attached, which consists of Exhibit A,

Plaintiff’s Complaint.

       WHEREFORE, Defendant hereby gives notice of removal of the above action now

pending in the Court of Common Pleas of Philadelphia County, Pennsylvania to the United

States District Court for the Eastern District of Pennsylvania. This action will proceed in this

Court as an action properly removed thereto.

                                                      DiORIO & SERENI, LLP

DATE: June 16, 2020                            BY:    /s/ Robert M. DiOrio
                                                      ROBERT M. DiORIO, ESQ.
                                                      Attorney ID No.: 17838

                                                      /s/ Matthew H. Fry
                                                      MATTHEW H. FRY, ESQ.
                                                      Attorney ID No.: 83131
                                                      DiOrio & Sereni LLP
                                                      P.O. Box 1789
                                                      Media, PA 19063
Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 7 of 37




EXHIBIT “A”
            Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 8 of 37



WEISBERG LAW                                     Schafkopf Law, LLC Filed and Attested by the
Matthew B. Weisberg, Attorney ID No. 85570       Gary Schafkopf, Attorney
                                                                    OfficeID of
                                                                             No. Judicial
                                                                                 83362    Records
David Berlin, Attorney ID No. 314400             11 Bala Ave            20 MAY 2020 11:42 am
7 South Morton Ave.                              Bala Cynwyd PA 1900            E. MEENAN
Morton, PA 19070                                 610-664-5200 Ext 104
610-690-0801                                     Fax: 888-283-1334
Fax: 610-690-0880
Attorney for Plaintiffs                          Attorney for Plaintiffs
                                             :
 MARCUS HOCKETT                              :    PHILADELPHIA COUNTY COURT
 207 Jeffrey Street                          :    OF COMMONS PLEAS
 Chester, PA 17960                           :
                                             :    No. 200302434
                       Plaintiff             :
                  v.                         :    JURY TRIAL OF TWELVE (12)
                                             :    JURORS DEMANDED
 JORDAN REILLY, ESQUIRE                      :
 d/b/a JORDAN REILLY AND                     :
 ASSOCIATES                                  :
 210 W. Front Street, First Floor            :
 Media, PA 19063                             :
                                             :
 and                                         :
                                             :
 JORDAN REILLY AND ASSOCIATES                :
 210 W. Front Street, First Floor            :
 Media, PA 19063                             :
                                             :
 and                                         :
                                             :
 DEON BROWNING, ESQUIRE                      :
  d/b/a BROWNING LEGAL GROUP                 :
 25 W. Second Street                         :
 Media, PA 19063                             :
                                             :
                                             :
 BROWNING LEGAL GROUP                        :
 25 W. Second Street                         :
 Media, PA 19063                             :
                                             :
 and                                         :
                                             :
 ARIK BEN-ARI, ESQUIRE                       :
 d/b/a BENARI LAW FIRM, PC                   :
 d/b/a BENARI LAW GROUP                      :
 102 E. State Street, Ste. 2A                :
 Media, PA 19063                             :



                                                                                   Case ID: 200302434
           Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 9 of 37




                                         :
and                                      :
                                         :
BENARI LAW FIRM, PC                      :
102 E. State Street, Ste. 2A             :
Media, PA 19063                          :
                                         :
and                                      :
                                         :
BENARI LAW GROUP                         :
102 E. State Street, Ste. 2A             :
Media, PA 19063                          :
                                         :
and                                      :
                                         :
CITY OF PHILADELPHIA                     :
1515 Arch Street, 17th Fl.               :
Philadelphia, PA 19102                   :
                                         :
                                         :
and                                      :
BLANCHE CARNEY, CITY OF                  :
PHILADELPHIA PRISONS                     :
COMMISSIONER                             :
In her individual & official capacity    :
7901 State Road                          :
Philadelphia, PA 19382                   :
                                         :
and                                      :
                                         :
JOHN P. DELANEY, WARDEN                  :
CURANN FROMHOLD                          :
CORRECTIONAL FACILITY                    :
In his individual & official capacity    :
7901 State Road,                         :
Philadelphia, PA 19382                   :
                                         :
and                                      :
JOHN A. REILLY, JR., DIRECTOR            :
GEORGE W. HILL CORRECTIONAL              :
FACILITY                                 :
In his individual & official capacity    :
500 Cheyney Road                         :
Thornton, PA 19373                       :
                                         :
and                                      :



                                                                       Case ID: 200302434
           Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 10 of 37




THE GEO GROUP                                        :
4955 Technology Way                                  :
Boca Raton, FL 33431                                 :
                    Defendants                       :


                                     NOTICE TO DEFEND
                   NOTICE
                                                                         AVISO
    You have been sued in court. If you wish        Le han demandado a usted en la corte. Si
to defend against the claims set forth in the       usted quiere defenderse de estas demandas
following pages, you must take action within        ex-puestas en las paginas siguientes, usted
twenty (20) days after this complaint and           tiene veinte (20) dias de plazo al partir de la
notice are served, by entering a written            fecha de la demanda y la notificacion. Hace
appearance personally or by attorney and filing     falta asentar una comparencia escrita o en
in writing with the court your defenses or          persona o con un abogado y entregar a la
                                                    corte en forma escrita sus defensas o sus
objections to the claims set forth against you.
                                                    objeciones a las demandas en contra de su
You are warned that if you fail to do so the case   persona. Sea avisado que si usted no se
may proceed without you and a judgment may          defiende, la corte tomara medidas y puede
be entered against you by the court without         continuar la demanda en contra suya sin
further notice for any money claimed in the         previo aviso o notificacion. Ademas, la corte
complaint or for any other claim or relief          puede decidir a favor del demandante y
requested by the plaintiff. You may lose            requiere que usted cumpla con todas las
money or property or other rights important to      provisiones de esta demanda. Usted puede
you.                                                perder dinero o sus propiedades u otros
                                                    derechos importantes para usted.




                                                                                            Case ID: 200302434
       Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 11 of 37




YOU SHOULD TAKE THIS PAPER TO       USTED LE DEBE TOMAR ESTE PAPEL A
YOUR LAWYER AT ONCE. IF YOU DO      SU ABOGADO INMEDIATAMENTE. SI
NOT HAVE A LAWYER, GO TO OR         USTED NO TIENE A UN ABOGADO, VA A
TELEPHONE THE OFFICE SET FORTH      O TELEFONEA LA OFICINA EXPUSO
BELOW. THIS OFFICE CAN PROVIDE      ABAJO. ESTA OFICINA LO PUEDE
YOU WITH INFORMATION ABOUT          PROPORCIONAR CON INFORMATION
                                    ACERCA DE EMPLEAR A UN ABOGADO.
HIRING A LAWYER.
                                    SI USTED NO PUEDE PROPORCIONAR
IF YOU CANNOT AFFORD TO HIRE A
                                    PARA EMPLEAR UN ABOGADO, ESTA
LAWYER, THIS OFFICE MAY BE ABLE     OFICINA PUEDE SER CAPAZ DE
TO PROVIDE YOU WITH INFORMATION     PROPORCIONARLO CON INFORMACION
ABOUT AGENCIES THAT MAY OFFER       ACERCA DE LAS AGENCIAS QUE
LEGAL   SERVICES   TO   ELIGIBLE    PUEDEN OFRECER LOS SERVICIOS
PERSONS AT A REDUCED FEE OR NO      LEGALES A PERSONAS ELEGIBLES EN
FEE.                                UN HONORARIO REDUCIDO NI NINGUN
                                    HONORARIO.



     Philadelphia Bar Association
          One Reading Center               Philadelphia Bar Association
         11th & Market Streets                  One Reading Center
       Philadelphia, PA 19107                  11th & Market Streets
             215-238-6333                    Philadelphia, PA 19107
                                                   215-238-6333




                                                                          Case ID: 200302434
           Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 12 of 37



WEISBERG LAW                                     Schafkopf Law, LLC
Matthew B. Weisberg, Attorney ID No. 85570       Gary Schafkopf, Attorney ID No. 83362
David Berlin, Attorney ID No. 314400             11 Bala Ave
7 South Morton Ave.                              Bala Cynwyd PA 1900
Morton, PA 19070                                 610-664-5200 Ext 104
610-690-0801                                     Fax: 888-283-1334
Fax: 610-690-0880
Attorney for Plaintiffs                          Attorney for Plaintiffs
                                             :
 MARCUS HOCKETT                              :    PHILADELPHIA COUNTY COURT
 207 Jeffrey Street                          :    OF COMMONS PLEAS
 Chester, PA 17960                           :
                                             :    No. 200302434
                       Plaintiff             :
                  v.                         :    JURY TRIAL OF TWELVE (12)
                                             :    JURORS DEMANDED
 JORDAN REILLY, ESQUIRE                      :
 d/b/a JORDAN REILLY AND                     :
 ASSOCIATES                                  :
 210 W. Front Street, First Floor            :
 Media, PA 19063                             :
                                             :
 and                                         :
                                             :
 JORDAN REILLY AND ASSOCIATES                :
 210 W. Front Street, First Floor            :
 Media, PA 19063                             :
                                             :
 and                                         :
                                             :
 DEON BROWN, ESQUIRE                         :
  d/b/a BROWNING LEGAL GROUP                 :
 25 W. Second Street                         :
 Media, PA 19063                             :
                                             :
                                             :
 BROWNING LEGAL GROUP                        :
 25 W. Second Street                         :
 Media, PA 19063                             :
                                             :
 and                                         :
                                             :
 ARIK BEN-ARI, ESQUIRE                       :
 d/b/a BENARI LAW FIRM, PC                   :
 d/b/a BENARI LAW GROUP                      :
 102 E. State Street, Ste. 2A                :
 Media, PA 19063                             :



                                                                                     Case ID: 200302434
           Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 13 of 37




                                         :
and                                      :
                                         :
BENARI LAW FIRM, PC                      :
102 E. State Street, Ste. 2A             :
Media, PA 19063                          :
                                         :
and                                      :
                                         :
BENARI LAW GROUP                         :
102 E. State Street, Ste. 2A             :
Media, PA 19063                          :
                                         :
and                                      :
                                         :
CITY OF PHILADELPHIA                     :
1515 Arch Street, 17th Fl.               :
Philadelphia, PA 19102                   :
                                         :
                                         :
and                                      :
BLANCHE CARNEY, CITY OF                  :
PHILADELPHIA PRISONS                     :
COMMISSIONER                             :
In her individual & official capacity    :
7901 State Road                          :
Philadelphia, PA 19382                   :
                                         :
and                                      :
                                         :
JOHN P. DELANEY, WARDEN                  :
CURANN FROMHOLD                          :
CORRECTIONAL FACILITY                    :
In his individual & official capacity    :
7901 State Road,                         :
Philadelphia, PA 19382                   :
                                         :
and                                      :
JOHN A. REILLY, JR., DIRECTOR            :
GEORGE W. HILL CORRECTIONAL              :
FACILITY                                 :
In his individual & official capacity    :
500 Cheyney Road                         :
Thornton, PA 19373                       :
                                         :
and                                      :



                                                                        Case ID: 200302434
            Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 14 of 37




 THE GEO GROUP                                      :
 4955 Technology Way                                :
 Boca Raton, FL 33431                               :
                     Defendants                     :


                                CIVIL ACTION COMPLAINT
I.     PARTIES

     1. Plaintiff, Marcus Hockett, is an adult individual currently residing at the above

        captioned address.

     2. Defendant, Jordan Reilly, Esquire, is a licensed attorney at the Defendant law firm,

        Jordan Reilly & Associates both maintaining an office at the above-captioned address.

        Plaintiff is asserting a professional liability claim against all Defendants. Upon

        information and belief, jurisdiction is proper in this venue because Defendant is believed

        to have carried on regular, continuous, and substantial business in Philadelphia County.

     3. Defendant, Deon Browning Esquire, is a licensed attorney at the Defendant law firm,

        Browning Legal Group both maintaining an office at the above-captioned address.

        Plaintiff is asserting a professional liability claim against all Defendants. Upon

        information and belief, jurisdiction is proper in this venue because Defendant is believed

        to have carried on regular, continuous, and substantial business in Philadelphia County.

     4. Defendant, Arik Ben-Ari, Esquire, is a licensed attorney at the Defendant law firms,

        Benari Law Firm, P.C. and Benari Law Group maintaining offices at the above-

        captioned addresses. Plaintiff is asserting a professional liability claim against all

        Defendants. Upon information and belief, jurisdiction is proper in this venue because

        Defendant is believed to have carried on regular, continuous, and substantial business in

        Philadelphia County.




                                                                                             Case ID: 200302434
              Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 15 of 37




      5. Defendant, City of Philadelphia, is a city in the Commonwealth of Pennsylvania is

         headquartered at the above-captioned address.

      6. Defendant, Blanche Carney, is the Commissioner of the Philadelphia, Department of

         Prisons, located at the above-captioned address.

      7. Defendant, John P. Delaney, is the Warden of the Curann Fromhold Correctional

         Facility, located at the above-captioned address.

      8. Defendant, John A. Reilly, is the Director of the George W. Hill Correctional Facility,

         located at the above-captioned address.

      9. Defendant, GEO Group, is a publicly traded real estate investment trust that invests in

         private prisons and mental health facilities and is headquartered at the above-captioned

         address.

      10. Venue is proper in this Honorable Court as the events giving rise to this action occurred

         in Philadelphia County.

II.     OPERATIVE FACTS

      11. Plaintiff was charged by complaint in Commonwealth v. Marcus Daniels, docket

         number, CP-51-CR-0004817-201 on April 15, 2015.

      12. Plaintiff was arrested as a result of these charges on or about April 18, 2016.

      13. On August 20, 2018, all charges against Plaintiff were dismissed Pursuant to

         Pa.Rule.Crim.P. 600(A)(2)(a). 1




1
 Pursuant to Pa.Rule.Crim.P. 600(A)(2)(a), “Trial in a court case in which a written
complaint is filed against the defendant shall commence within 365 days from the date
on which the complaint is filed.” The automatic run date under rule 600 was April 14, 2016.



                                                                                              Case ID: 200302434
             Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 16 of 37




     14. Prior to Plaintiff’s charges being dismissed, immediately upon his April 2016 arrest,

         Plaintiff was taken into custody and incarcerated at Curann Fromhold Correctional

         facility (CFC).

                                              ATTORNEY MALPRACTICE

     15. After his arrest, in or around May 2016, Plaintiff hired Jordan Reilly, Esquire to

         represent him. Plaintiff had previously used Ms. Reilly in a child custody matter. He

         paid Ms. Reilly $1,000.00 to represent him in the preliminary hearing.

     16. Shortly after the preliminary hearing, Ms. Reilly withdrew as Plaintiff’s counsel. Ms.

         Reilly who primarily practices family law, advised Plaintiff that he would be better off

         with a criminal lawyer. If Plaintiff knew that Ms. Reilly was not equipped to handle his

         case. He would not have retained her in the first place.

     17. On May 23, 2016 Plaintiff released on bail. However, as Plaintiff was already on Parole

         in Delaware County 2, his April arrest constituted a parole violation. Due to this alleged

         parole violation, Plaintiff was then incarcerated at the George W. Hill Correctional

         Facility in Thornton, PA.

     18. In May 2016, Plaintiff hired Deon Browning, Esquire to represent him. Plaintiff paid

         Mr. Browning approximately $2,000.00. In or around 2017, Plaintiff terminated Mr.

         Browning’s services as he felt as though Mr. Browning was not being aggressive

         enough.

     19. In or around December 2016, Plaintiff hired Arik Ben-Ari, Esquire as his counsel.

         Plaintiff payed Mr. Ben-Ari approximately $7,000.00 to represent him.



2
 On February 6, 2012, Plaintiff was sentenced in Delaware County Court of Common
Pleas on docket CP-23-CR-0005503-2011 to an aggregate sentence of 18-36 months
with a consecutive three years of special state supervised probation and parole.



                                                                                              Case ID: 200302434
       Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 17 of 37




20. On or about December 21, 2016, Plaintiff was released from George W. Hill

   Correctional Facility on an ankle monitor for 13 months.

21. Defendant Ben-Ari terminated his representation of Plaintiff in or around January 2018.

   Mr. Ben-Ari advised Plaintiff that the reason he was terminating his services was

   because he felt that Plaintiff would not get a fair trial in Philadelphia.

22. Defendant Ben-Ari referred Plaintiff to Marni Jo Snyder, Esquire in or around April

   2018 who then took on the representation of Plaintiff. Plaintiff paid Snyder

   approximately $6,200.00 for his representation.

23. In or around August 2018, Plaintiff learned about the Rule 600 issue from another

   attorney.

24. Plaintiff brought the Rule 600 issue to the attention of Snyder who at the time did not

   seem to understand its relevancy. It was not until Plaintiff then broke down the dates to

   Snyder and she finally realized the Rule 600 issue.

25. Due to Plaintiff’s prompting, Snyder filed a Motion to Dismiss Plaintiff’s charges

   pursuant to Rule 600. Plaintiff’s motion was granted and all charges against Plaintiff

   were dismissed on August 20, 2018.

26. Prior to this, not one of Plaintiff’s attorneys, Defendant Reilly, Defendant Browning,

   Defendant Ben-Ari nor Snyder realized Rule 600 was an issue.

27. Defendant Reilly, Defendant Browning, Defendant Ben-Ari and Snyder should have

   known how Rule 600 pertained to Plaintiff’s case.

                                  MALICIOUS PROSECUTION




                                                                                     Case ID: 200302434
              Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 18 of 37




       28. Defendant City of Philadelphia, Defendant Blanche Carney, Defendant John Delaney,

          Defendant John Reilly and Defendant GEO Group, failed to exercise due diligence in

          arresting and/or incarcerating Plaintiff.

       29. Plaintiff was reporting regularly to the Commonwealth of Pennsylvania Department of

          Probation and Parole. If there were criminal charges against plaintiff and/or a warrant

          out for Plaintiff’s arrest, Defendants knew or should have known about it.

       30. Plaintiff was overincarcerated for almost 8 months.

       31. Plaintiffs career and livelihood has been impacted.

       32. Plaintiffs was forced to pay for attorney fees and costs to defend his case.

       33. As a result, Plaintiff has suffered overincarceration, significant financial damages and

          severe emotional distress.

III.     CAUSES OF ACTION

                                                      COUNT I
                       PROFESSIONAL NEGLIGENCE/MALPRACTICE AND SIMPLE
                                                  NEGLIGENCE
                       (Plaintiff v. Defendants Reilly, Browning, and Ben-Ari including their
                                                Defendant law firms)

       34. Plaintiff incorporates by reference all prior paragraphs as if fully set forth at length

          herein.

       35. At all times material, Defendants breached their duty of care to Plaintiff, acting

          negligently, recklessly, and carelessly, and in the following regards, respectively:

                 a. Failing to provide appropriate and necessary legal advice and
                    services;
                 b. Failing to advise Plaintiff of Rule 600
                 c. Other conduct that deviated from the applicable standard of
                    care.




                                                                                                Case ID: 200302434
            Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 19 of 37




    36. As set forth above and at all times material, Defendants failed to possess and/or exercise

        the ordinary skill, knowledge and care normally possessed and exercised by members of

        good standing in the legal profession.

    37. As a direct and proximate result of Defendants’ negligence, carelessness and

        recklessness, Plaintiff suffered actual loss.

       WHEREFORE, Plaintiffs demand judgment in their favor and against Defendants,

    individually, jointly and/or severally, in an amount in excess of fifty thousand dollars

    ($50,000.00), including punitive damages, and further relief as this Honorable Court deems

    necessary and just, including attorney’s fees and costs.

                                         COUNT II
 BREACH OF CONTRACT/ COVENANANT OF GOOD FAITH AND FAIR DEALING
 (Plaintiff v. Defendants Reilly, Browning, and Ben-Ari including their Defendant law firms)


    38. Plaintiff incorporates by reference all prior paragraphs as if fully set forth at length

        herein.

    39. Defendants’ aforementioned conduct constitutes a breach of the fee and other

        agreements, and the covenant of good faith and fair dealing, express, implied, and as a

        matter of law.

    40. As a direct and proximate result of the aforesaid breach of the agreement, Plaintiff has

        been damaged as set forth above.

    WHEREFORE, Plaintiff demands judgment in their favor and against Defendants,

individually, jointly and/or severally, in an amount in excess of fifty thousand dollars ($50,000.00),

including punitive damages, and further relief as this Honorable Court deems necessary and just,

including attorney’s fees and costs.




                                                                                             Case ID: 200302434
            Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 20 of 37




                                           COUNT III
                                   BREACH OF FIDUCIARY DUTY
 (Plaintiff v. Defendants Reilly, Browning, and Ben-Ari including their Defendant law firms)


    41. Plaintiff incorporates by reference all prior paragraphs as if fully set forth at length

        herein.

    42. Plaintiff and Defendants were in a fiduciary relationship.

    43. Defendants’ aforementioned conduct constitutes a breach of that fiduciary relationship.

    44. As a direct and proximate result of the aforesaid breach of fiduciary duty, Plaintiff has

        been damaged (as set forth above).

    WHEREFORE, Plaintiff demands judgment in their favor and against Defendants,

individually, jointly and/or severally, in an amount in excess of fifteen thousand dollars

($50,000.00), including punitive damages, and further relief as this Honorable Court deems

necessary and just, including attorney’s fees and costs.

                                          COUNT IV
   MALICIOUS PROSECUTION/ FALSE ARREST/ WRONGFUL IMPRISONMENT
  (Plaintiff v. Defendant City of Philadelphia, Defendant Blanche Carney, Defendant John
                 Delaney, Defendant John Reilly and Defendant GEO Group)
    45. Plaintiff incorporates by reference all prior paragraphs as if fully set forth at length

        herein.

    46. At the time of Plaintiff’s arrest, he had not committed any infraction to legally justify the

        arrest and/or charges.

    47. Defendants’ actions stated above, inter alia, were committed under color of state law and

        were violations of Plaintiff’s clearly established and well-settled Constitutional and

        other legal rights.




                                                                                             Case ID: 200302434
            Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 21 of 37




    48. Defendants caused Plaintiff to suffer a malicious prosecution by their wrongful conduct

        in subjecting Plaintiffs to outdated criminal charges, all in violation of the Fourth and

        Fourteenth Amendments to the United States Constitution.

    49. Defendants instituted criminal action against Plaintiff by way of failing to properly

        investigate the conduct and/or circumstances giving rise his arrest.

    50. Defendants did not have probable nor any cause to arrest, charge, and/or accuse

        Plaintiffs of the criminal acts.

    51. The criminal action terminated in Plaintiffs’ favor – Plaintiffs’ charges were either

        dismissed or found not guilty.

    WHEREFORE, Plaintiff demands judgment in their favor and against Defendants,

individually, jointly and/or severally, in an amount in excess of fifteen thousand dollars

($50,000.00), including punitive damages, and further relief as this Honorable Court deems

necessary and just, including attorney’s fees and costs.

                                                 COUNT V
                                                 MONELL
  (Plaintiff v. Defendant City of Philadelphia, Defendant Blanche Carney, Defendant John
                 Delaney, Defendant John Reilly and Defendant GEO Group)

    52. Plaintiff incorporates by reference all prior paragraphs as if fully set forth at length

        herein.

    53. At the time of Defendants’ arrest, charges, and imprisonment, Plaintiff had not

        committed any infraction to legally justify the incarceration and charges.

    54. Defendants’ actions stated above, inter alia, were committed under color of state law

        and were violations of Plaintiff’s clearly established and well-settled Constitutional and

        other legal rights.



                                                                                             Case ID: 200302434
             Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 22 of 37




    55. Defendants instituted criminal action against Plaintiff.

    56. Plaintiff was seized from the time he was arrested through the time he was imprisoned.

    57. Defendants did not have probable nor any cause to arrest, charge, and/or accuse Plaintiff

         of the criminal acts.

    58. Defendant’s violations against Plaintiff were done in accord with their policies, customs,

         and procedures.

    59. The constitutional violations committed against Plaintiff were due to Defendant’s failure

         to adequately train and/or supervise.

    60. As a result of Defendants’ policies, customs, procedures which allowed for the

         violations of Plaintiff's constitutional rights, Defendants’ were in violation of 42 U.S.C.

         §1983, by way of Monell v. Department of Social Services, 436 U.S. 658 (1978).

       WHEREFORE, Plaintiff demands judgment in their favor and against Defendants,

individually, jointly and/or severally, in an amount in excess of fifteen thousand dollars

($50,000.00), including punitive damages, and further relief as this Honorable Court deems

necessary and just, including attorney’s fees and costs.

                                                JURY DEMAND

    Plaintiffs hereby demand a jury trial as to all issues so triable herein.

    [remainder of page left intentionally blank]


Respectfully submitted,

/s/ David A. Berlin
David A. Berlin, Esquire
PA Attorney ID. No. 314400
Matthew B. Weisberg, Esquire
PA Attorney Id. No. 85570
7 South Morton Ave.
Morton, PA 19070



                                                                                             Case ID: 200302434
          Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 23 of 37




(610) 690-0801
(610) 690-0880 – Fax


/s/ Gary Schafkopf
Gary Schafkopf, Esquire
SCHAFKOPF LAW
PA Attorney Id. No. 83362
11 Bala Ave.
Bala Cynwyd, PA 19044
(610) 664-5200 (ext. 104)
(888) 283-1334 – Fax

DATED: 5-20-2020




                                                                       Case ID: 200302434
            Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 24 of 37




                                        VERIFICATION

       I, David Berlin Esquire, hereby verifies that I am counsel for plaintiff, Marcus Hockett,

and herein states that the statements in the foregoing Civil Action Complaint are true and correct

to the best of my knowledge, information and belief. I am making this verification on behalf of

plaintiff, Marcus Hockett, I acknowledge that the foregoing Verification is made subject to the

penalties of 18 Pa.C.S.A. § 4904 relating to unsworn falsification to authorities.



                                                      /s/ David Berlin
                                                      David Berlin, Esq



Dated: 5-20-2020




                                                                                         Case ID: 200302434
           Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 25 of 37



WEISBERG LAW                                          SCHAFKOPF LAW, LLC
Matthew B. Weisberg, Attorney ID No.: 85570           Gary Schafkopf, Attorney ID No. 83362
7 South Morton Ave.                                   11 Bala Ave
Morton, PA 19070                                      Bala Cynwyd, PA 19004
610-690-0801                                          610-664-5200 Ext 104
Fax: 610-690-0880                                     Fax: 888-283-1334
Attorney for Plaintiff                                Attorney for Plaintiff
 MARCUS HOCKETT                                   :
                                                  :    COURT OF COMMON PLEAS
                                                  :    PHILADELPHIA COUNTY
                       Plaintiff,                 :    PENNSYLVANIA
                  v.                              :
                                                  :
 JORDAN REILY, et al                              :    No. 200302434
                                                  :
                       Defendants                 :    JURY TRIAL OF TWELVE (12)
                                                  :    JURORS DEMANDED

                                CERTIFICATE OF SERVICE

       I, Gary Schafkopf, hereby certify that on May 20, 2020, a true and correct copy of the

Plaintiff’s Complaint was served upon the following by regular and certified mail:



 JORDAN REILLY, ESQUIRE
 d/b/a JORDAN REILLY AND
 ASSOCIATES
 210 W. Front Street, First Floor
 Media, PA 19063

 and

 DEON BROWNING, ESQUIRE
  d/b/a BROWNING LEGAL GROUP
 25 W. Second Street
 Media, PA 19063

 and

 ARIK BEN-ARI, ESQUIRE
 d/b/a BENARI LAW FIRM, PC
 d/b/a BENARI LAW GROUP
 102 E. State Street, Ste. 2A
 Media, PA 19063




                                                                                          Case ID: 200302434
           Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 26 of 37




and

CITY OF PHILADELPHIA
1515 Arch Street, 17th Fl.
Philadelphia, PA 19102


and
BLANCHE CARNEY
1515 Arch Street, 17th Fl.
Philadelphia, PA 19102

and
JOHN P. DELANEY,
1515 Arch Street, 17th Fl.
Philadelphia, PA 19102

and

JOHN A. REILLY, JR.
Philadelphia, PA 19102

and

THE GEO GROUP
4955 Technology Way
Boca Raton, FL 33431




                                     SCHAFKOPF LAW, LLC

DATED:5-20-2020                      /s/ Gary Schafkopf
                                     BY: GARY SCHAFKOPF, ESQ.




                                                                        Case ID: 200302434
Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 27 of 37




EXHIBIT “B”
6/15/2020                   Case 2:20-cv-02867 Document     1 - Filed
                                                  Docket Report         06/16/20
                                                                Not an Official Document Page 28 of 37



                                                       Docket Report
     Case Description
      Case ID:       200302434
        Case Caption:           HOCKETT VS REILLY ETAL
        Filing Date:            Thursday , March 26th, 2020
        Location:               CH - City Hall
        Case Type:              Z2 - MISC SUMMONS
        Status:                 CLWCM - WAITING TO LIST CASE MGMT CONF

     Related Cases

     No related cases were found.

     Case Event Schedule

     No case events were found.

     Case Motions

     No case motions were found.

     Case Parties

            Seq # Assoc Expn Date Type                                                      ID                  Name
                    1                                  ATTORNEY FOR                         A83362              SCHAFKOPF, GARY
                                                       PLAINTIFF
       Address: SCHAFKOPF LAW                                                Aliases: none
                LLC
                11 BALA AVENUE
                BALA CYNWYD PA
                19004
                (610)664-5200
                (888)283-1334 -
                FAX


                    2           1                      PLAINTIFF                            @10913605 HOCKETT, MARCUS
       Address: 207 JEFFERY                                                  Aliases: none
                STREET
                CHESTER PA
                17960



https://fjdefile.phila.gov/efsfjd/zk_fjd_prvt_efile_13.zp_dktrpt_frames?case_id=200302434&uid=8ppm2hiGbFXR4P&o=Vqpf5_llVW!VqmJeb   1/8
6/15/2020                   Case 2:20-cv-02867 Document     1 - Filed
                                                  Docket Report         06/16/20
                                                                Not an Official Document Page 29 of 37

                    3                        DEFENDANT                     @10913606 CARNEY, BLANCHE
       Address: 7901 STATE RD                                                Aliases: none
                PHILADELPHIA PA
                19382


                    4                                  DEFENDANT                            @10913607 DELANEY, JOHN P
       Address: 7901 STATE RD                                                Aliases: none
                PHILADELPHIA PA
                19382


                    5                                  DEFENDANT                            @10913608 REILLY JR, J' A
       Address: 500 CHEYNEY RD                                               Aliases: none
                THORNTON PA
                19373


                    6         17                       DEFENDANT                            @10913609 GEO GROUP
       Address: 4955                                                         Aliases: none
                TECHNOLOGY
                WAY
                BOCA RATON FL
                33431


                    7                                  DEFENDANT                            @10913610 REILLY, JORDAN
       Address: 210 W. FRONT                                                 Aliases: JORDAN REILLY AND ASSOCIATES
                STREET
                1ST FLOOR
                MEDIA PA 19063


                    8                                  DEFENDANT                            @10913611 JORDAN REILLY AND
                                                                                                      ASSOCIATES
       Address: 210 W FRONT                                                  Aliases: none
                STREET
                1ST FLOOR
                MEDIA PA 19063


                    9                                  DEFENDANT                            @10913612 BROWN, DEON
       Address: 25 W. SECOND                                                 Aliases: BROWNING LEGAL GROUP
                STREET
                MEDIA PA 19063


https://fjdefile.phila.gov/efsfjd/zk_fjd_prvt_efile_13.zp_dktrpt_frames?case_id=200302434&uid=8ppm2hiGbFXR4P&o=Vqpf5_llVW!VqmJeb   2/8
6/15/2020                   Case 2:20-cv-02867 Document     1 - Filed
                                                  Docket Report         06/16/20
                                                                Not an Official Document Page 30 of 37


                  10                                   DEFENDANT                            @10913613 BROWNING LEGAL
                                                                                                      GROUP
       Address: 25 W. SECOND                                                 Aliases: none
                STREET
                MEDIA PA 19063


                  11                                   DEFENDANT                            @10913614 BEN-ARI, ARIK
       Address: 102 E. STATE                                                 Aliases: BENARI LAW FIRM PC
                STREET                                                                BENARI LAW GROUP
                2A
                MEDIA PA 19063


                  12                                   DEFENDANT                            @10913615 BENARI LAW FIRM PC
       Address: 102 E. STATE                                                 Aliases: none
                STREET
                2A
                MEDIA PA 19063


                  13                                   DEFENDANT                            @10913616 BENARI LAW GROUP
       Address: 102 E. STATE                                                 Aliases: none
                STREET
                2A
                MEDIA PA 19063


                  14                                   DEFENDANT                            @10913617 CITY OF
                                                                                                      PHILADELPHIA
       Address: 1515 ARCH                                                    Aliases: none
                STREEET
                17TH FLOOR
                PHILADELPHIA PA
                19102


                  15            1                      ATTORNEY FOR                         A85570              WEISBERG,
                                                       PLAINTIFF                                                MATTHEW B
       Address: WEISBERG LAW,                                                Aliases: none
                PC
                7 S MORTON AVE
                MORTON PA
                19070
                (610)690-0801


https://fjdefile.phila.gov/efsfjd/zk_fjd_prvt_efile_13.zp_dktrpt_frames?case_id=200302434&uid=8ppm2hiGbFXR4P&o=Vqpf5_llVW!VqmJeb   3/8
6/15/2020                  Case 2:20-cv-02867 Document     1 - Filed
                                                 Docket Report         06/16/20
                                                               Not an Official Document Page 31 of 37

                        (610)690-0880 -
                        FAX


                  16                                   TEAM LEADER                          J357                NEW, ARNOLD L
       Address: 606 CITY HALL                                                Aliases: none
                PHILADELPHIA PA
                19107
                (215)686-7260


                  17                                   ATTORNEY FOR                         A83131              FRY, MATTHEW H
                                                       DEFENDANT
       Address: DIORIO & SERENI,                                             Aliases: none
                LLP
                21 W. FRONT
                STREET
                MEDIA PA 19063
                (610)565-5700
                (610)891-0652 -
                FAX


                  18          17                       ATTORNEY FOR                         A17838              DIORIO, ROBERT M
                                                       DEFENDANT
       Address: FRONT & PLUM                                                 Aliases: none
                STS
                PO BOX 1789
                MEDIA PA 19063
                (610)565-5700
                (610)891-0652 -
                FAX


     Docket Entries

                                                                                                                Check for Threaded Docket
                                                                                                                 This feature w ill reduce the docket
                                                                                                                      to motion related entries only.

       Filing                                                                                             Disposition Approval/
                               Docket Type                                    Filing Party
       Date/Time                                                                                             Amount Entry Date
       26-MAR-2020 ACTIV - ACTIVE CASE                                                                                         27-MAR-2020
       02:48 PM                                                                                                                11:22 AM
                 Docket
                         E-Filing Number: 2003045087
                  Entry:


https://fjdefile.phila.gov/efsfjd/zk_fjd_prvt_efile_13.zp_dktrpt_frames?case_id=200302434&uid=8ppm2hiGbFXR4P&o=Vqpf5_llVW!VqmJeb                        4/8
6/15/2020                   Case 2:20-cv-02867 Document     1 - Filed
                                                  Docket Report         06/16/20
                                                                Not an Official Document Page 32 of 37

       26-MAR-2020 CIVIJ - COMMENCEMENT                                       SCHAFKOPF,                                      27-MAR-2020
       02:48 PM    CIVIL ACTION JURY                                          GARY                                            11:22 AM
            Documents: Final Cover
                  Docket
                          none.
                   Entry:


       26-MAR-2020 WRSUM - PRAE TO ISSUE                                      SCHAFKOPF,                                      27-MAR-2020
       02:48 PM    WRIT OF SUMMONS                                            GARY                                            11:22 AM
            Documents: Praecipe Writ of Summons - Hockett v Reilly et al.pdf
                               Writ of Summons- Hockett v Reilly et al.pdf
                               Additional Defendants - Writ of Summons.pdf

                  Docket PRAECIPE TO ISSUE WRIT OF SUMMONS FILED. WRIT OF SUMMONS
                   Entry: ISSUED.


       26-MAR-2020 JURYT - JURY TRIAL                                         SCHAFKOPF,                                      27-MAR-2020
       02:48 PM    PERFECTED                                                  GARY                                            11:22 AM
                  Docket
                          12 JURORS REQUESTED.
                   Entry:


       26-MAR-2020 CLWCM - WAITING TO LIST                                    SCHAFKOPF,                                      27-MAR-2020
       02:48 PM    CASE MGMT CONF                                             GARY                                            11:22 AM
                  Docket
                          none.
                   Entry:


       27-MAR-2020 ENAPC - ENTRY OF                                           WEISBERG,                                       28-MAR-2020
       04:35 PM    APPEARANCE-CO                                              MATTHEW B                                       09:28 PM
                   COUNSEL
            Documents: Entry of Appearance.pdf
                  Docket ENTRY OF APPEARANCE OF MATTHEW B WEISBERG AS CO-COUNSEL
                   Entry: FILED. (FILED ON BEHALF OF MARCUS HOCKETT)


       15-APR-2020             WRSUR - PRAECIPE TO                            SCHAFKOPF,                                      15-APR-2020
       10:48 AM                REISSUE SUMMONS                                GARY                                            10:53 AM
            Documents: Praecipe to Reissue Writ of Summons - Hockett.pdf
                               Civil Cover Sheet - Hockett.pdf
                               Additional Defs - Hockett.pdf
                               Writ of Summons - Hockett.pdf

                  Docket PREACIPE TO REISSUE WRIT OF SUMMONS FILED. WRIT REISSUED.
                   Entry: (FILED ON BEHALF OF MARCUS HOCKETT)

https://fjdefile.phila.gov/efsfjd/zk_fjd_prvt_efile_13.zp_dktrpt_frames?case_id=200302434&uid=8ppm2hiGbFXR4P&o=Vqpf5_llVW!VqmJeb            5/8
6/15/2020                   Case 2:20-cv-02867 Document     1 - Filed
                                                  Docket Report         06/16/20
                                                                Not an Official Document Page 33 of 37



       30-APR-2020             ACCOS - ACCEPTANCE OF                          SCHAFKOPF,                                      30-APR-2020
       02:42 PM                SERVICE FILED                                  GARY                                            06:01 PM
            Documents: Affidavit of Service - City of Phiadelphia Defendants.pdf

                  Docket SERVICE OF PLAINTIFF'S WRIT OF SUMMONS ACCEPTED BY JOHN P
                          DELANEY, J' A REILLY, CITY OF PHILADELPHIA AND BLANCHE CARNEY ON
                   Entry:
                          04/28/2020 FILED. (FILED ON BEHALF OF MARCUS HOCKETT)


       05-MAY-2020             AFDVT - AFFIDAVIT OF                           SCHAFKOPF,                                      05-MAY-2020
       12:01 PM                SERVICE FILED                                  GARY                                            12:03 PM
            Documents: Affidavit of Service - The Geo Group.pdf

                  Docket AFFIDAVIT OF SERVICE OF PLAINTIFF'S WRIT OF SUMMONS UPON GEO
                          GROUP BY CERTIFIED MAIL ON 04/28/2020 FILED. (FILED ON BEHALF OF
                   Entry:
                          MARCUS HOCKETT)


       05-MAY-2020             WRSUR - PRAECIPE TO                            SCHAFKOPF,                                      05-MAY-2020
       12:05 PM                REISSUE SUMMONS                                GARY                                            12:06 PM
            Documents: Praecipe to Reissue Writ of Summons.pdf
                               TS Writ of Summons dated 04-15-2020.pdf
                               TS Additional Defs dated 05-15-2020.pdf

                  Docket PREACIPE TO REISSUE WRIT OF SUMMONS FILED. WRIT REISSUED.
                   Entry: (FILED ON BEHALF OF MARCUS HOCKETT)


       20-MAY-2020             CMPLT - COMPLAINT FILED                        SCHAFKOPF,                                      20-MAY-2020
       11:42 AM                NOTICE GIVEN                                   GARY                                            12:48 PM
            Documents: Complaint - Hockett v. Reilly, et al. 5-20-2020.pdf
                          COMPLAINT WITH NOTICE TO DEFEND WITHIN TWENTY (20) DAYS AFTER
                  Docket
                          SERVICE IN ACCORDANCE WITH RULE 1018.1 FILED. (FILED ON BEHALF
                   Entry:
                          OF MARCUS HOCKETT)


       20-MAY-2020             JURYS - JURY TRIAL                             SCHAFKOPF,                                      20-MAY-2020
       11:42 AM                PERFECTED                                      GARY                                            12:48 PM
                  Docket
                          12 JURORS REQUESTED.
                   Entry:


       22-MAY-2020             AFDVT - AFFIDAVIT OF                           SCHAFKOPF,                                      22-MAY-2020
       11:07 AM                SERVICE FILED                                  GARY                                            05:06 PM
            Documents: Affidavit of Service - Bernari Law Frim PC.pdf

https://fjdefile.phila.gov/efsfjd/zk_fjd_prvt_efile_13.zp_dktrpt_frames?case_id=200302434&uid=8ppm2hiGbFXR4P&o=Vqpf5_llVW!VqmJeb            6/8
6/15/2020                Case 2:20-cv-02867 Document     1 - Filed
                                               Docket Report         06/16/20
                                                             Not an Official Document Page 34 of 37

                  Docket AFFIDAVIT OF SERVICE OF PLAINTIFF'S COMPLAINT UPON BENARI LAW
                   Entry: FIRM PC BY CERTIFIED MAIL ON 05/14/2020 FILED. (FILED ON BEHALF OF
                          MARCUS HOCKETT)


       22-MAY-2020             AFDVT - AFFIDAVIT OF                           SCHAFKOPF,                                      22-MAY-2020
       11:08 AM                SERVICE FILED                                  GARY                                            05:07 PM
            Documents: Affidavit of Service - Bernari Law Group.pdf

                  Docket AFFIDAVIT OF SERVICE OF PLAINTIFF'S COMPLAINT UPON BENARI LAW
                          GROUP BY CERTIFIED MAIL ON 05/14/2020 FILED. (FILED ON BEHALF OF
                   Entry:
                          MARCUS HOCKETT)


       22-MAY-2020             AFDVT - AFFIDAVIT OF                           SCHAFKOPF,                                      22-MAY-2020
       02:06 PM                SERVICE FILED                                  GARY                                            05:07 PM
            Documents: Affidavit of Service - Jordan Reilly Esq.pdf

                  Docket AFFIDAVIT OF SERVICE OF PLAINTIFF'S WRIT OF SUMMONS UPON
                          JORDAN REILLY BY ON 05/20/2020 FILED. (FILED ON BEHALF OF MARCUS
                   Entry:
                          HOCKETT)


       22-MAY-2020             AFDVT - AFFIDAVIT OF                           SCHAFKOPF,                                      22-MAY-2020
       02:07 PM                SERVICE FILED                                  GARY                                            05:07 PM
            Documents: Affidavit of Service - Jordan Reilly and Associates.pdf

                  Docket AFFIDAVIT OF SERVICE OF PLAINTIFF'S WRIT OF SUMMONS UPON
                          JORDAN REILLY AND ASSOCIATES BY CERTIFIED MAIL ON 05/20/2020
                   Entry:
                          FILED. (FILED ON BEHALF OF MARCUS HOCKETT)


       02-JUN-2020             ENAPP - ENTRY OF                               FRY, MATTHEW                                    02-JUN-2020
       10:04 AM                APPEARANCE                                     H                                               01:42 PM
            Documents: EOA 6.2.20.pdf
                  Docket ENTRY OF APPEARANCE OF MATTHEW H FRY AND ROBERT M DIORIO
                   Entry: FILED. (FILED ON BEHALF OF GEO GROUP AND J' A REILLY)


       13-JUN-2020             AFDVT - AFFIDAVIT OF                           SCHAFKOPF,                                      15-JUN-2020
       11:22 AM                SERVICE FILED                                  GARY                                            09:13 AM
            Documents: Affidavit of Service - The Geo Group.pdf

                  Docket AFFIDAVIT OF SERVICE OF PLAINTIFF'S COMPLAINT UPON GEO GROUP
                          BY CERTIFIED MAIL ON 06/01/2020 FILED. (FILED ON BEHALF OF MARCUS
                   Entry:
                          HOCKETT)



https://fjdefile.phila.gov/efsfjd/zk_fjd_prvt_efile_13.zp_dktrpt_frames?case_id=200302434&uid=8ppm2hiGbFXR4P&o=Vqpf5_llVW!VqmJeb            7/8
6/15/2020         Case 2:20-cv-02867 Document     1 - Filed
                                        Docket Report         06/16/20
                                                      Not an Official Document Page 35 of 37

       13-JUN-2020 AFDVT - AFFIDAVIT OF            SCHAFKOPF,                                15-JUN-2020
       11:27 AM    SERVICE FILED                   GARY                                      09:13 AM
            Documents: Affidavit of Service - Jordan Reilly.pdf

                  Docket AFFIDAVIT OF SERVICE OF PLAINTIFF'S COMPLAINT UPON JORDAN
                          REILLY BY CERTIFIED MAIL ON 06/01/2020 FILED. (FILED ON BEHALF OF
                   Entry:
                          MARCUS HOCKETT)


       13-JUN-2020             AFDVT - AFFIDAVIT OF                           SCHAFKOPF,                                      15-JUN-2020
       11:29 AM                SERVICE FILED                                  GARY                                            09:13 AM
            Documents: Affidavit of Service - Arik Ben-Ari.pdf

                  Docket AFFIDAVIT OF SERVICE OF PLAINTIFF'S COMPLAINT UPON ARIK BEN-ARI
                          BY CERTIFIED MAIL ON 06/01/2020 FILED. (FILED ON BEHALF OF MARCUS
                   Entry:
                          HOCKETT)


       13-JUN-2020             AFDVT - AFFIDAVIT OF                           SCHAFKOPF,                                      15-JUN-2020
       11:32 AM                SERVICE FILED                                  GARY                                            09:14 AM
            Documents: Affidavit of Service - Deon Browning.pdf

                  Docket AFFIDAVIT OF SERVICE OF PLAINTIFF'S COMPLAINT UPON DEON BROWN
                          BY CERTIFIED MAIL ON 05/19/2020 FILED. (FILED ON BEHALF OF MARCUS
                   Entry:
                          HOCKETT)


       13-JUN-2020             AFDVT - AFFIDAVIT OF                           SCHAFKOPF,                                      15-JUN-2020
       01:41 PM                SERVICE FILED                                  GARY                                            09:14 AM
            Documents: Affidavit of Service - Browning Legal Group.pdf

                  Docket AFFIDAVIT OF SERVICE OF PLAINTIFF'S COMPLAINT UPON BROWNING
                          LEGAL GROUP BY CERTIFIED MAIL ON 05/19/2020 FILED. (FILED ON
                   Entry:
                          BEHALF OF MARCUS HOCKETT)




https://fjdefile.phila.gov/efsfjd/zk_fjd_prvt_efile_13.zp_dktrpt_frames?case_id=200302434&uid=8ppm2hiGbFXR4P&o=Vqpf5_llVW!VqmJeb            8/8
          Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 36 of 37




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARCUS HOCKETT                                 :
    207 Jeffrey St.,                           :
    Chester, PA 17960                          :
                                               :
                         Plaintiff             :
                                               : No.:
v.                                             :
                                               :
                                               :
                                               :
THE GEO GROUP, INC.                            : NOTICE OF REMOVAL
       4955 Technology Way                     :
       Boca Raton, FL 33431                    :
                                               :
JOHN REILLY, JR.                               :
       500 Cheyney Rd.                         :
       Thornton, PA 19373                      :
                                               :
JORDAN REILLY, ESQUIRE                         :
d/b/a JORDAN REILLY AND                        :
ASSOCIATES                                     :
       210 W. Front Street, First Floor        :
       Media, PA 19063                         :
                                               :
JORDAN REILLY AND ASSOCIATES                   :
       210 W. Front Street, First Floor        :
       Media, PA 19063                         :
                                               :
DEON BROWN                                     :
       25 W. Second Street                     :
       Media, PA 19063                         :
                                               :
BROWNING LEGAL GROUP                           :
       25 W. Second Street                     :
       Media, PA 19063                         :
                                               :
ARIK BEN-ARI, ESQUIRE                          :
d/b/a BENARI LAW FIRM, PC                      :
d/b/a BENARI LAW GROUP                         :
       102 E. State Street, Ste. 2A            :
       Media, PA 19063                         :
                                               :
BENARI LAW FIRM, PC                            :
       102 E. State Street, Ste. 2A            :
       Media, PA 19063                         :
___________________________________________________________________________
           Case 2:20-cv-02867 Document 1 Filed 06/16/20 Page 37 of 37




__________________________________________________________________________________
BENARI LAW GROUP                               :
      102 E. State Street, Ste. 2A             :
      Media, PA 19063                          :
                                               :
CITY OF PHILADELPHIA                           :
      1515 Arch Street, 17th Floor             :
      Philadelphia, PA 19102                   :
                                               :
BLANCHE CARNEY, CITY OF                        :
PHILADELPHIA PRISONS                           :
COMMISSIONER                                   :
      In her individual & official capacity    :
      7901 State Road                          :
      Philadelphia, PA 19382                   :
                                               :
JOHN P. DELANEY, WARDEN                        :
CURANN FROMHOLD                                :
CORRECTIONAL FACILITY                          :
      In his individual & official capacity    :
      7901 State Road                          :
      Philadelphia, PA 19382                   :
                                               :
                                 Defendants    :
______________________________________________________________________________

                               CERTIFICATE OF SERVICE

        We, Robert M. DiOrio and Matthew H. Fry, attorneys for Defendants, hereby certify that
a true and correct copy of the foregoing Notice of Removal was filed electronically via the
Court’s Electronic system on the date below and is available for viewing and download by all
counsel of record.

                                                   Respectfully submitted:
                                                   DiORIO & SERENI, LLP

Date: June 16, 2020                        BY:     /s/Robert M. DiOrio
                                                   ROBERT M. DIORIO, ESQ.
                                                   Attorney ID No. 17838

                                                    /s/ Matthew H. Fry
                                                   MATTHEW H. FRY, ESQ.
                                                   Attorney ID No. 83131
                                                   21 West Front Street
                                                   P.O. Box 1789
                                                   Media, PA 19063
                                                   (610) 565-5700 (telephone)
                                                   (610) 891-0652 (facsimile)
